--------------------------------------------------------------------------------

Exhibit 10.1

SUNOPTA INC.

2002 STOCK OPTION PLAN

AMENDED AND RESTATED MAY 2011


WHEREAS the SunOpta Inc. 2002 Stock Option Plan (the “Plan”) was initially
adopted by SunOpta Inc. (the “Company” or “SunOpta”) in June 2002, at which time
an aggregate of 1,500,000 Common Shares were authorized for issuance thereunder;

AND WHEREAS the Plan was subsequently amended in 2004 and 2007 to authorize for
issuance an additional 1,500,000 Common Shares and 2,000,000 Common Shares,
respectively, under the Plan;

AND WHEREAS as of April 1, 2011, the Company has issued an aggregate of
1,838,420 Common Shares pursuant to the exercise of Options granted under the
Plan and Options to purchase an aggregate of 2,515,300 Common Shares were
outstanding as of such date. Therefore an aggregate of only 646,280 Common
Shares remain reserved for issuance under the Plan as of April 1, 2011;

AND WHEREAS therefore the Company now wishes to reserve an additional 2,500,000
Common Shares for issuance pursuant to the Plan subject to approval of the
Company’s shareholders and to amend and restate the Plan on the terms and
conditions herein set forth in order to comply with recent regulatory changes
and to better reflect various recommendations and guidelines relating to equity
compensation plans.

The Plan

1. Purpose of the Plan

The purpose of the Plan is to have Options available to grant to the employees,
directors, officers and consultants of and its subsidiaries and affiliates. The
Plan is vital to ensure the long-term motivation and retention of employees,
directors, officers and consultants. The Plan also develops the interest and
incentive of employees of the companies that SunOpta and its subsidiaries and
affiliates may acquire by providing them with an opportunity to purchase Common
Shares, thereby advancing the interests of the Company and its shareholders.

2. Definitions - In this Plan, the following words and terms shall have the
following meanings:

“Affiliate” has the meaning ascribed thereto in the Securities Act;

“Associate” has the meaning ascribed thereto in the Securities Act;

“Board” or “Board of Directors” means the board of directors of the Company;
“Change of Control” has the meaning ascribed thereto in Section 6(b); “Code” has
the meaning ascribed thereto in Article 17; “Common Shares” means common shares
of the Company;

“Compensation Committee” means the committee appointed by the Board to
administer the Plan, or if no committee is appointed, the Board;

‘‘Eligible Assignee’’ means, in respect of any Eligible Person: (i) an Eligible
Corporation; (ii) a trust governed by a registered retirement savings plan or a
registered retirement income fund established for the sole benefit of an
Eligible Person; (iii) a trust governed by a tax-free savings account
established for the sole benefit of an Eligible Person; or (iv) an Eligible
Family Trust;

1

--------------------------------------------------------------------------------

“Eligible Corporation” means a personal holding company of an Eligible Person
provided that such holding company is controlled by the Eligible Person and that
all issued shares in the capital of such holding company are beneficially owned,
directly or indirectly, by the Eligible Person and/or the Eligible Person’s
spouse, children and/or grandchildren;

‘‘Eligible Family Trust’’ means a trust of which the Eligible Person is a
trustee and the beneficiaries of which are the spouse, children and/or
grandchildren of the Eligible Person;

“Eligible Person” means an employee, director, officer or consultant of SunOpta
or its subsidiaries or affiliates at the time of the grant of an Option;

“Insider” has the meaning ascribed thereto in the Securities Act and shall
include Associates and Affiliates of any person who is an Insider;

“Option” means the right granted under this Plan to an Eligible Person to
purchase a specified number of Common Shares pursuant to the provisions of the
Plan;

“Optionee” means an Eligible Person who has been granted an Option pursuant to
the Plan or an Eligible Assignee to whom an Option granted pursuant to the Plan
has been assigned;

“Option Period” means the period specified by the Compensation Committee for
which an Option is exercisable which Option Period shall expire no later than
the date that is ten (10) years from the date of grant of such Option;

“Option Price” means the price per share at which an Optionee may purchase
Optioned Shares;

“Optioned Shares” means those Common Shares in respect of which an Option is
granted to an Eligible Person under this Plan;

“Securities Act” means the Securities Act (Ontario), as amended;

“US ISO Option” has the meaning ascribed thereto in Article 17;

“US Optionee” has the meaning ascribed thereto in Article 17; and

“Vested Options” means those Options that are eligible for exercise by the
Optionee in accordance with the terms of such Options and this Plan.

3. Eligibility

The eligibility to participate in the Plan is at the discretion of the
Compensation Committee.

4. Number of Common Shares Reserved for Issuance; Insider Limits; Non-Executive
Director Limits


  (a) Number of Common Shares Reserved for Issuance

The aggregate number of Common Shares which may be reserved for issuance under
the Plan is hereby increased by 2,500,000 Common Shares such that the total
number of Common Shares which may be issued under the Plan shall not exceed
7,500,000, subject to adjustment as provided in Article 13. Common Shares
reserved for issuance upon the exercise of any Options that are surrendered,
cancelled or expire unexercised shall be available for subsequent Options
granted under the Plan.

  (b) Limit With Respect to Optionees

The Compensation Committee shall determine the number of Common Shares in
respect of which an Option is granted at the time of the grant of the Option.
The number of Common Shares reserved for issuance to any one person pursuant to
Options must not exceed 5% of the outstanding Common Shares (on a non-diluted
basis). In any one calendar year, the Compensation Committee shall not grant to
any one Optionee Options to purchase Common Shares in excess of 500,000 Common
Shares (subject to adjustment as provided in Article 13).

2

--------------------------------------------------------------------------------


  (c) Limits With Respect to Insiders


  (i) The number of Common Shares issuable to Insiders pursuant to Options
granted under the Plan, together with Common Shares issuable to Insiders under
any other security-based compensation arrangement of the Company, shall not
exceed 10% of the number of Common Shares outstanding immediately prior to the
grant of any such Option (on a non-diluted basis).         (ii) The number of
Common Shares issued to Insiders pursuant to Options granted under the Plan,
together with Common Shares issued to Insiders under any other security-based
compensation arrangement of the Company, shall not, within any 12 month period,
exceed 10% of the number of Common Shares outstanding immediately prior to the
grant of any such Option (on a non-diluted basis).         (iii) The number of
Common Shares issuable to any one Insider pursuant to Options granted under the
Plan, together with Common Shares issuable to such Insider under any other
security-based compensation arrangement of the Company, shall not, within any 12
month period, exceed 5% of the number of Common Shares outstanding immediately
prior to the grant of any such Option (on a non-diluted basis).         (iv) Any
Common Shares issuable pursuant to an Option granted to an Eligible Person prior
to the Eligible Person becoming an Insider shall be excluded for the purposes of
the limits set out in Sections 4(c)(i), 4(c)(ii) and 4(c)(iii) above.


  (d) Limits With Respect to Non-Executive Directors

Notwithstanding Section 4(b), the number of Common Shares reserved for issuance
to non-executive directors of the Company under the Plan at any time shall not
exceed 1% of the total number of the outstanding Common Shares (on a non-diluted
basis) and the equity award value of any grant of Options under the Plan to
non-executive directors, as determined on the date of grant, shall not exceed
US$100,000 per year per non-executive director.

5. Purchase Price for Optioned Shares

The purchase price of Optioned Shares comprised in an Option granted under the
Plan shall be not less than 100% of the fair market value of the Common Shares
based on the closing market price of the Common Shares on the trading day
immediately prior to the date of grant of the Option on the principal securities
exchange on which the Company’s equity securities are traded, which shall be the
Nasdaq Global Select Market unless and until the Compensation Committee
determines otherwise. If the Common Shares are not then listed or quoted on a
securities exchange, the fair market value of the Common Shares shall be
determined in good faith by the Board.

6. (a)  Exercise of Option

Each Option granted under the Plan shall vest at such time or times as may be
determined by the Board or the Compensation Committee and no rights under the
Plan or any Option shall accrue to any Optionee in any Optioned Shares forming
the subject matter of an Option prior to the vesting date of such Option.

The Compensation Committee will decide the vesting date of the Options granted
under the Plan at the time of grant pursuant to Article 12 hereof.

The right of exercise shall be cumulative and any Optionee, if still an Eligible
Person or an Eligible Assignee may exercise the Option in respect of any
Optioned Shares, which have vested at any time during the Option Period subject
to the provisions of Articles 10 and 11 hereof.

In order to purchase Optioned Shares under the Plan, an Optionee shall complete
and execute an Option Exercise Form in the form of Schedule 1 attached hereto
and deliver it to the Company together with a certified cheque or money order in
US Dollars for the full purchase price of the Optioned Shares being acquired.

Subject to the prior vesting of Options and subject to any restrictions imposed
by the Compensation Committee, an Optionee may exercise all or any part of the
Option at any time.

3

--------------------------------------------------------------------------------

To the extent the exercise of an Option hereunder gives rise to any tax or other
statutory withholding obligation (including, without limitation, income and
payroll withholding taxes imposed by any jurisdiction), the Board or the
Compensation Committee may implement appropriate procedures to ensure that the
tax withholding obligations are met. These procedures may include, without
limitation, increased withholding from an Optionee’s regular compensation, cash
payments by an Optionee, or the sale of a portion of the Optioned Shares
acquired pursuant to the exercise of an Option, which sale may be required and
initiated by the Board or the Compensation Committee. Unless otherwise
determined by the Board or the Compensation Committee, any such procedure,
including offering choices among procedures, will be applied consistently with
respect to all similarly situated Optionees, except to the extent any procedure
may not be permitted under the laws of the applicable jurisdiction.

  (b) Vesting on Change of Control

In the event of a Change of Control, all Options which have not yet vested will
vest immediately. For the purposes of this provision a “Change of Control” will
be deemed to have occurred when:

    (i) a person (which includes a partnership or corporation) acting alone or
jointly or in concert with others, acquires beneficial ownership of voting
securities of the Company which, together with voting securities of the Company
already owned by such person or persons, constitutes in the aggregate 50% or
more of the outstanding voting securities of the Company;             A person
who is principally engaged in the business of managing investment funds for
unaffiliated securities investors and, as a part of such person’s duties for
fully managed accounts, holds or exercises voting power over voting securities
of the Company, will not, solely by reason thereof, be considered to be a
beneficial owner of such voting securities;             (ii) the consummation of
a consolidation, merger, amalgamation or other similar corporate reorganization
of the Company with or into any other corporation whereby the voting security
holders of the Company immediately prior to such event receive less than 50% of
the outstanding voting securities of the consolidated, merged or amalgamated
entity;             (iii) any resolution is passed or any action or proceeding
is taken with respect to the liquidation, dissolution or winding up of the
Company; or             (iv) the consummation by the Company of a sale, lease,
or other disposition of all, or substantially all, of the Company’s assets.


7. Optionee Commitment

An Optionee has no obligation to exercise any or all of the Options held by such
Optionee but, to the extent an Optionee exercises the Option, the purchase price
of the Optioned Shares purchased pursuant to such exercise must be paid in full
as set out under “Exercise of Option” above.

8. Transfer and Assignment

No Option or any of the rights thereunder is assignable or transferable by an
Optionee except: (i) by will or by the laws of descent and distribution; or (ii)
if the Option is not a US ISO Option, Optionees may assign Options granted to
them under the Plan to Eligible Assignees, provided that, in each case, the
original Optionee is an Eligible Person at the time of assignment.
Notwithstanding any such assignment, all Options granted under the Plan shall be
deemed to be the Option of the original Optionee for the purposes of applying
the rules and policies of the stock exchanges on which the Common Shares may be
listed and for the purpose of applying the provisions of the Plan. No
consideration may be paid to the Optionee or any Eligible Assignee in connection
with any assignment of Options granted under the Plan.

9. Securities Regulations

Upon the exercise of an Option, the Optionee may sell or otherwise dispose of
such Optioned Shares in any manner that the Optionee wishes in any jurisdiction
in which the same are qualified for sale and subject to any regulatory authority
having jurisdiction over such sale.

4

--------------------------------------------------------------------------------

Common Shares shall not be issued with respect to an Option granted under this
Plan unless the exercise of such Option and the issuance and delivery of such
Common Shares pursuant thereto shall comply with all relevant provisions of law,
including without limitation, the Securities Act and the United States
Securities Act of 1933, as amended.

10. Termination for any Reason other than Death

Upon the Optionee to whom Options were granted under this Plan ceasing to be a
director, officer, employee or consultant of SunOpta or of any of its
subsidiaries or affiliates (except upon the death of the Optionee), the
outstanding Options granted to such Optionee shall forthwith cease and terminate
and shall be of no further force or effect whatsoever as to such number of
Options which have not vested or in respect of which such Option has not been
previously exercised on the date notice of dismissal or resignation is given;
provided that where such Optionee is dismissed by SunOpta or any of its
subsidiaries or affiliates, as the case may be, the Optionee (or his, her or its
Eligible Assignee, as the case may be) shall have 30 days from the date notice
of dismissal is given in which to exercise the outstanding Options which are
Vested Options at the date of such notice of dismissal.

If through the operation of Article 6 hereof, none of the Options held by an
Optionee shall have vested in such Optionee, the provisions of Article 6 hereof
shall prevail and such Optionee shall not be entitled to purchase any Optioned
Shares notwithstanding the provisions of this Article.

Transfer of employment of an Optionee to whom Options were granted under this
Plan to a subsidiary or affiliate of the Company or any other Company affiliated
with it or from such subsidiary or affiliate to the Company shall be deemed not
to be a termination of employment under this Article and all rights of the
Optionee (or his, her or its Eligible Assignee, as the case may be) under such
Option shall continue in full force and effect after such transfer.

11. Termination by Reason of Death

If any Optionee to whom Options were granted under this Plan shall die at any
time prior to the end of the Option Period and before such Optionee (or his, her
or its Eligible Assignee, as the case may be) has purchased all of the Optioned
Shares that he, she or it is entitled to purchase under outstanding Options, the
unexercised portion of an Option provided in Article 6 hereof will immediately
vest, and the Optionee's personal representatives may purchase all or any
portion of the Optioned Shares of such deceased Optionee, as provided in this
Plan, at any time during the shorter of the period of the Option Period or 180
days immediately next following the death of the Optionee, excluding the date of
death if such day is a business day or, if such day is not a business day, on
the business day next following.

12. Administration of the Plan

The Compensation Committee shall administer the Plan. The Compensation Committee
has been delegated the authority by the Board of Directors of the Company to
designate those Eligible Persons who are to be granted an Option in the Plan,
the number of Options to be granted to each such Eligible Person and otherwise
to administer and interpret the Plan and the Options granted thereunder. The
Board of Directors may amend, modify or terminate the Plan as per the terms and
conditions outlined in Article 18 of this Plan.

The Compensation Committee may delegate the day-to-day administration of the
Plan to an officer of the Company.

13. Changes Affecting Optioned Shares

Subject to any required approvals of applicable regulatory authorities and stock
exchanges on which the Common Shares are then listed, in the case of any
reorganization or recapitalization of the Company (by reclassification of its
outstanding capital stock), or its consolidation or merger with or into another
corporation, or the sale, conveyance, lease or other transfer by the Company of
all or substantially all of its property, pursuant to any of which events the
then outstanding Common Shares are consolidated or subdivided, or are changed
into or become exchangeable for other shares or stock, the Optionee, upon
exercise of his, her or its Option, shall be entitled to receive in lieu of the
Optioned Shares which he, she or it would otherwise have been entitled to
receive upon such exercise and without any payment in addition to the Option
Price therefor, the shares of stock which the Optionee would have received upon
such reorganization, recapitalization, consolidation, subdivision, merger, sale
or other transfer, if immediately prior thereto he, she or it had owned the
Optioned Shares to which such exercise of the Option relates and had exchanged
such Optioned Shares in accordance with the terms of such reorganization,
recapitalization, consolidation, subdivision, merger, sale or other transfer.

5

--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions of this Article 13, no adjustment
provided for herein shall require the Company to deliver a fractional share
under the Option.

14. Employment

The granting of an Option to any Eligible Person under the Plan shall not confer
any rights upon such Eligible Person other than those provided in the Plan and,
without limiting the generality of the foregoing, shall not confer or be deemed
to confer upon any such Eligible Person any right to continue as an employee,
director, officer or consultant of the Company, or any subsidiary or affiliate
thereof.

15. No Shareholder Right

The granting or holding of an Option pursuant to the Plan shall not confer any
rights upon any Optionee as a shareholder of the Company, nor the right to
receive notice of, attend nor vote at any meeting of shareholders of the Company
until the exercise of an Option and such rights shall extend only to those
number of Optioned Shares in respect of which the Option was exercised.

16. Governing Law

The Plan is established under the laws of the Province of Ontario and the rights
of all parties and the construction and effect of each provision of the Plan
shall be governed by the laws of the Province of Ontario; except in respect to
any sale of any of the Common Shares in respect of which an Option has been
exercised which shall be governed by the laws of the jurisdiction in which an
Optionee proposes to sell such Common Shares.

17. Incentive Stock Options Under US Internal Revenue Code

Notwithstanding anything in this Plan to the contrary, any Option granted under
this Plan to an Eligible Person who is a citizen or resident of the United
States, including its territories, possessions, and all areas subject to
jurisdiction (a “US Optionee”) and who, at the time of grant, is an employee of
the Company or any “parent” or “subsidiary” of the Company (as defined in
Section 424 of the Code) shall be an “incentive stock option” (a “US ISO
Option”) within the meaning of the Internal Revenue Code of 1986, as amended, of
the United States, (the “Code”), unless the Company expressly determines that
the Option is to be a nonqualified option.

Notwithstanding anything in this Plan to the contrary, the following provisions
shall apply to each US ISO Option:

  (a) The Option shall be an incentive stock option with the meaning of Section
422 of the Code to the extent that the aggregate fair market value (determined
as of the time the Option is granted) of the Common Shares with respect to which
Options are exercisable for the first time by such US Optionee during any
calendar year under this Plan and all other incentive stock option plans, within
the meaning of Section 422 of the Code, of the Company and any “parent” or
“subsidiary” of the Company (as defined in Section 424 of the Code) does not
exceed One Hundred Thousand Dollars in US funds (US$100,000);         (b) To the
extent that the aggregate fair market value (determined as of the time the
Option is granted) of the Common Shares with respect to which incentive stock
options (determined without reference to this subsection) are exercisable for
the first time by a US Optionee during any calendar year under this Plan and all
other incentive stock option plans, within the meaning of Section 422 of the
Code, of the Company and any “parent” or “subsidiary” of the Company (as defined
in Section 424 of the Code) exceeds One Hundred Thousand Dollars in US funds
(US$100,000), such Options will be treated as nonqualified stock options (i.e.,
options which fail to qualify as incentive stock options within the meaning of
Section 422 of the Code) in accordance with Section 422(d) of the Code;        
(c) The purchase price of the Common Shares under each Option granted to a US
Optionee pursuant to this Plan shall not be less than the fair market value of
such Common Shares at the time the Option is granted;

6

--------------------------------------------------------------------------------


  (d) No incentive stock option may be granted following the expiry of ten (10)
years after the date on which this Plan is adopted by the Board of Directors and
no incentive stock option may be exercisable following the expiry of the ten
(10) years after the date of grant;           (e) If any US Optionee to whom an
incentive stock option is to be granted under this Plan is at the time of the
grant of such incentive stock option the owner of shares possessing more than
ten percent (10%) of the total combined voting power of all classes of the
shares of the Company or any “parent” or “subsidiary” of the Company (as defined
in Section 424 of the Code), then the following special provisions shall be
applicable to the Option granted to that US Optionee:           (i) the purchase
price of the Common Shares subject to such incentive stock option shall not be
less than one hundred and ten percent (110%) of the fair market value of one
Common Share at the time of the grant; and           (ii) the Option Period
shall in no event exceed five (5) years from the date of the grant;          
(f) The total number of Common Shares which may be issued under the Plan as US
ISO Options shall not exceed 7,500,000, subject to adjustment as provided in
Article 13;           (g) No incentive stock option granted under the Plan shall
become exercisable until the Plan is approved by the shareholders of the
Company;           (h) Any US ISO Option may be exercised, during the Optionee’s
lifetime, only by the Optionee;           (i) The determination of the option
exercise price and the number of shares subject to the Option after any
adjustment provided for in Article 13 shall be made in accordance with the rules
set forth in Section 424 of the Code and regulations promulgated thereunder; and
          (j) Each of the foregoing provisions of this Article 17 is intended to
qualify any US ISO Option as an incentive stock option to the greatest extent
possible, and such provisions shall be interpreted consistently with such
intent. No provision of this Plan, as it may be applied to a US ISO Option,
shall be construed so as to be inconsistent with any provision of Section 422 of
the Code.


18. Amendment, Modification or Termination of the Plan


  (a) The Plan will terminate on May 14, 2017 unless all of the Common Shares
reserved for issuance under the Plan have been issued, in which case the Plan
will terminate on the date all of the Common Shares reserved for issuance under
the Plan have been issued. No termination of the Plan shall materially and
adversely affect any of the rights or obligations of any person, without his or
her written consent, under any Options theretofore granted under the Plan.      
  The Board of Directors reserves the right to amend, modify or terminate this
Plan at any time if and when it is advisable in the discretion of the Board of
Directors. However, shareholder approval shall be required in respect of:


  (i) any amendment which provides for an increase in the maximum number of
Common Shares reserved for issuance (or other securities issuable) under the
Plan;         (ii) any amendment which reduces the exercise price of an Option
or reduces the purchase price for Optioned Shares;         (iii) any amendment
which provides for the cancellation and reissuance of Options or other
entitlements held by Optionees;         (iv) any amendment extending the term of
an Option beyond its original expiry date or extending the duration of the Plan;
        (v) any amendment which changes the participation limits of Insiders as
set out in Section 4(c) of the Plan;

7

--------------------------------------------------------------------------------


  (vi) any amendment that provides for a change to the participation limits of
non-executive directors as set out in Section 4(d) of the Plan;         (vii)
amendments to Article 8 or the definitions of ‘‘Eligible Assignee’’, ‘‘Eligible
Corporation’’, ‘‘Eligible Family Trust’’ or ‘‘Eligible Person”;         (viii)
any amendment that expands the types of options or awards provided under the
Plan;         (ix) any amendment that provides for the granting of additional
powers to the Board to amend the Plan or Option entitlements hereunder without
shareholder approval;         (x) any amendments required to be approved by
shareholders under applicable law (including, without limitation, the rules,
regulation and policies of the Toronto Stock Exchange and The Nasdaq Stock
Market); and         (xi) the making of amendments to the Plan’s amendment
provisions set out in this Section 18(a).

Where shareholder approval is sought for the above amendments, the votes
attached to Common Shares held directly or indirectly by Insiders benefiting
from the amendment will be excluded.

  (b) Other than as specified above, the Board of Directors may approve all
other amendments to the Plan or Options granted under the Plan without
shareholder approval. Without limiting the generality of the foregoing, the
following are types of amendments that do not require shareholder approval:    
      (i) amendments of a “housekeeping” or ministerial nature including,
without limiting the generality of the foregoing, any amendment for the purpose
of curing any ambiguity, error or omission in the Plan or to correct or
supplement any provision of the Plan that is inconsistent with any other
provision of the Plan;           (ii) amendments necessary to comply with the
provisions of applicable law (including, without limitation, the rules,
regulations and policies of the Toronto Stock Exchange and The Nasdaq Stock
Market);           (iii) amendments respecting administration of the Plan;      
    (iv) any amendment to the vesting provisions of the Plan or any Option;    
      (v) any amendment to the early termination provisions of the Plan or any
Option, whether or not such Option is held by an Insider, provided such
amendment does not entail an extension beyond the original expiry date;        
  (vi) the addition of any form of financial assistance by the Company for the
acquisition by all or certain categories of Optionees of Optioned Shares under
the Plan, and the subsequent amendment of any such provision which is more
favourable to Optionees;           (vii) amendments necessary to suspend or
terminate the Plan; and           (viii) any other amendment, whether
fundamental or otherwise, not requiring shareholder approval under applicable
law (including, without limitation, the rules, regulations and policies of the
Toronto Stock Exchange or The Nasdaq Stock Market).

8

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Plan is amended and restated by the Board of Directors
on March 7, 2011 and, subject to the approval of shareholders of the increase in
the number of Common Shares reserved for issuance under the Plan as described in
Section 4(a), this Plan, as amended and restated, is effective May 19, 2011.

SUNOPTA INC.

/s/ Jeremy Kendall   /s/ John Dietrich           J. N. Kendall   John Dietrich  
Chairman   VP Corporate Development and Secretary  


9


--------------------------------------------------------------------------------